     Case 2:20-cr-00289-MWF Document 32 Filed 09/09/20 Page 1 of 3 Page ID #:126



1      CUAUHTEMOC ORTEGA (Bar No. 257443)
       Interim Federal Public Defender
2      Carel Alé (Bar No. 283717)
       (E-Mail: carel_ale@fd.org)
3      Deputy Federal Public Defender
       321 East 2nd Street
4      Los Angeles, California 90012-4202
       Telephone: (213) 894-2854
5      Facsimile: (213) 894-0081
6      Attorneys for Defendant
       MICAH TILLMON
7
8
                                UNITED STATES DISTRICT COURT
9
                            CENTRAL DISTRICT OF CALIFORNIA
10
                                      WESTERN DIVISION
11
12
       UNITED STATES OF AMERICA,                    Case No. 20-CR-0289-MFW
13
                   Plaintiff,
14                                                  REPLY TO GOVERNMENT’S
             v.                                     OPPOSITION TO DEFENDANT’S
15                                                  EX PARTE APPLICATION FOR
       MICAH TILLMON,                               MODIFICATION OF CONDITIONS
16                                                  OF RELEASE
                   Defendant.
17
18
19
             Micah Tillmon, by and through his counsel of record, Deputy Federal Public
20
       Defender Carel Alé, hereby submits this reply to the Government’s opposition to the
21
       Mr. Tillmon’s Ex Parte Application for Modification of Conditions of Release. Dkt
22
       Entry 31.
23
                                            Respectfully submitted,
24
                                            CUAUHTEMOC ORTEGA
25                                          Interim Federal Public Defender
26     DATED: September 9, 2020             By /s/ Carel Alé
27                                          Carel Alé
                                            Deputy Federal Public Defender
28                                          Attorney for MICAH TILLMON
     Case 2:20-cr-00289-MWF Document 32 Filed 09/09/20 Page 2 of 3 Page ID #:127



1                         MEMORANDUM OF POINTS AND AUTHORITIES
2             Title 18 U.S.C. §3142(c)(1)(B) requires that the conditions of release be the
3      “least restrictive” conditions that “will reasonably assure . . . the safety of . . . the
4      community . . .” Since Micah Tillmon’s release, he has met all of the conditions set by
5      the Honorable Dale S. Fischer. He has shown that he is capable of abiding by court
6      orders and worthy of this Court’s trust. The U.S. Pretrial Services Office’s statements
7      about Mr. Tillmon and position on this modification request are in accord. Dkt. Entry
8      29 at 4 ¶11. Mr. Tillmon’s conduct demonstrates that are less restrict conditions which
9      will continue to assure the safety of the community.
10            The government nevertheless opposes modifying the house arrest condition to
11     allow for Mr. Tillmon to leave his home. The government asserts that Mr. Tillmon’s
12     home confinement has kept the community safe and thus should not be disturbed. Dkt
13     Entry 31 at 3. The government cites nothing other than its belief to support its position
14     that home confinement is the only appropriate condition. It does not explain why the
15     proposed curfew (or even a more restrictive curfew than that proposed by Mr. Tillmon
16     and suggested by U.S. Probation) could not also reasonably assure the safety of the
17     community.
18            Mr. Tillmon’s history and characteristics and his conduct while out on bond
19     demonstrate to this Court that he is capable of living a law-abiding life and is willing
20     and able to follow court orders. Mr. Tillmon has no criminal history, no juvenile record,
21     and no history of arrests. Until the recent economic depression, Mr. Tillmon had been
22     gainfully employed and enrolled at Pierce College in Los Angeles. The modification
23     Mr. Tillmon seeks will continue to restrict his liberty but is a measured expansion of
24     liberty to allow for Mr. Tillmon to assist his aunt (who is his guardian and a single,
25     working mother), to visit with his grandparents, and to pursue his own betterment.
26
27
28
                                                      1
     Case 2:20-cr-00289-MWF Document 32 Filed 09/09/20 Page 3 of 3 Page ID #:128



1                                            CONCLUSION
2            For these reasons, Mr. Tillmon respectfully request a modification of his
3      conditions of release to remove the 24-hour home confinement and allow for Mr.
4      Tillmon to be confined to his home between the hours of 10 p.m. and 6 a.m. or as
5      directed by U.S. Pretrial Services.
6                                             Respectfully submitted,
7                                             CUAUHTEMOC ORTEGA
                                              Interim Federal Public Defender
8
9
       DATED: September 9, 2020               By /s/ Carel Alé
10                                            CAREL ALÉ
11                                            Deputy Federal Public Defender
                                              Attorney for MICAH TILLMON
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  2
